DETAILED ACTION
Response to Arguments
Applicant's arguments, see pages 6-7, filed 12/22/2021, with respect to the rejection of claim 1 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues that Nakamura fails to teach the first/second arcuate channel and the first/second arcuate passage are concentric with each other about the first/second diffuser axis.  While the Examiner agrees that a portion of the first/second arcuate channels and the first/second arcuate passages are not concentric, another portion of the first/second arcuate channels and the first/second arcuate passages are concentric with eachother about the diffuser axis.  As shown in Fig 8-9, at least a portion of 42 is concentric about the centerline axis of 41 (see annotated figure below for further clarification).  Additionally, as described in P[0040], portion 46 of 44 is “substantially semicircular shape”, i.e. concentric about the centerline axis of 41.  Therein, if both a portion of 42 and a portion of 44 are concentric with the centerline axis of 41, that portion of 42 is concentric with that portion of 44 about the centerline axis of 41, which meets the claimed limitation.  The same rationale applies for the second diffuser as the first and second diffusers are the same shape.
Applicant’s arguments, see page 8, filed 12/22/2021, with respect to the rejection(s) of claim(s) 12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mikkelsen in view of Nakamura.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (JP 2015140701), hereinafter: “Nakamura”.
In Reference to Claim 1
Nakamura teaches:
A self-priming assembly(Fig 1-2) for a multi-stage pump(interpreted as intended use), the self-priming assembly comprising:
a first diffuser(40) with a first central portion(41-44), a first diffuser axis(centerline axis of 41), a first arcuate channel(44) within the first central portion(44 is part of, and therefore within, the central portion), and a first arcuate passage(42,43; P[0035]) extending through the first central portion(Fig 1-2, 5), wherein the first arcuate channel 
a second diffuser(50) with a second central portion(51-53), a second diffuser axis(centerline axis of 51), a second arcuate channel(53) within the second central portion(53 is part of, and therefore within, the central portion), and a second arcuate passage(52,57) extending through the second central portion(P[0041]; Fig 6), wherein the second arcuate channel and the second arcuate passage are concentric with each other about the second diffuser axis(as shown in Fig 8, 52 and 53 are concentric with each other about the centerline of 51; more specifically, portion 55 of 53 is concentric with 52 about the centerline of 51; see annotated figure below for further clarification); and
an impeller(30) with a plurality of chambers(39; P[0032]-P[0033]) radially spaced around a hub(21) and an impeller axis(centerline axis of 34; Fig 3-4);
wherein the first diffuser and the second diffuser are configured to be combined(Fig 7-8; P[0026]) and receive the impeller therebetween with the first diffuser axis, the second diffuser axis, and the impeller axis aligned(as shown in Fig 7-8 and 10, the axes are collinear with the axis of rotation 11).

    PNG
    media_image1.png
    647
    1179
    media_image1.png
    Greyscale


In Reference to Claim 2
Nakamura teaches:
The self-priming assembly of claim 1(see rejection of claim 1 above), wherein the first diffuser and the second diffuser are substantially identical(as stated in P[0034], the first and second diffusers are the “same shape except for a groove portion 41”, and are therefore substantially identical).
In Reference to Claim 4
Nakamura teaches:
The self-priming assembly of claim 1(see rejection of claim 1 above), wherein the first arcuate passage is located between the first arcuate channel and the first diffuser axis(clearly shown in Fig 5), and the second arcuate passage is located between the second arcuate channel and the second diffuser axis(clearly shown in Fig 6).
In Reference to Claim 5

The self-priming assembly of claim 1(see rejection of claim 1 above), wherein the first arcuate channel extends around the first diffuser axis approximately 5π/3 radians, and the second arcuate channel extends around the second diffuser axis approximately 5π/3 radians(as shown in Fig 5-6, each of 44 and 53 extend approximately 5π/3 radians or 300 degrees around their respective diffuser axis using the bolts P as a reference since they are spaced every 60 degrees).
In Reference to Claim 6
Nakamura teaches:
The self-priming assembly of claim 1(see rejection of claim 1 above), wherein the first arcuate passage(42,43) extends around the first diffuser axis approximately 2π/3 radians, and the second arcuate passage(52,57) extends around the second diffuser axis approximately 2π/3 radians(as shown in Fig 9, both passages extend at least approximately 2π/3 radians or 60 degrees using the bolts P as a reference since they are spaced every 60 degrees).
In Reference to Claim 9
Nakamura teaches:
The self-priming assembly of claim 1(see rejection of claim 1 above), wherein the first arcuate channel has a first length and the first arcuate passage extends laterally along the first arcuate channel for less than a majority of the first length, and the second arcuate channel has a second length and the second arcuate passage extends laterally along the second arcuate channel for less than a majority of the second length(as shown in Fig 5-6 each of the first and second arcuate passages extend laterally along 
In Reference to Claim 10
Nakamura teaches:
The self-priming assembly of claim 1(see rejection of claim 1 above), wherein the plurality of chambers in the impeller are wedge-shaped(as clearly shown in Fig 3-4, each of the chambers 39 are wedge shaped because they widen as they extend radially outward from the hub, additionally 39 is wedge shaped in a circumferential direction; P[0032], P[0033]).
In Reference to Claim 11
Nakamura teaches:
The self-priming assembly of claim 10(see rejection of claim 10 above), wherein each chamber of the plurality of chambers extends around the impeller axis approximately π/6 radians(as shown in Fig 3-4, because each chamber is wedge shaped with one side longer than the other and given there are 20 blades spaced every 18 degrees, each chamber extends around the impeller axis the length of two blades which would be 36 degrees or approximately π/6 radians (30 degrees)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura.
In Reference to Claim 3
Nakamura teaches:
The self-priming assembly of claim 1(see rejection of claim 1 above), wherein the impeller has an axle(60) and the first diffuser has a through-hole configured to receive the axle(as clearly shown in Fig 10).
Nakamura fails to teach:
	the second diffuser having a through-hole configured to receive the axle
The Court has held that a configuration can be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant {In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), see MPEP §2144.04 Changes in Shape for further clarification).
In In re Dailey, the applicant claimed a nursing container with a collapsible bottom so that air is not admitted into the container when contents are drained and the configuration of the top and bottom portions of the container are “a portion of a sphere less than a hemisphere.” The cited prior art taught the nursing container with the collapsible bottom, but not the “less than a hemisphere” configuration. The Court decided that the configuration of the container is “a mere matter of choice” not significantly novel over the prior art.
In the instant application, Nakamura teaches the impeller has an axle(60) and the first diffuser has a through-hole configured to receive the axle(as clearly shown in Fig 10).
The examiner notes that paragraphs 33 -36 of the applicant’s specification describe the axle, however, the specification does not explain a criticality for the axle extending into the through hole of the second diffuser.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Nakamura by extending the axle into the through hole of the second diffuser in view of case law which would yield predictable results. In this case, the predictable result would be a seal at the boundary of the through hole and the second diffuser.  The seal would help prevent any backflow of fluid between the discharge side chamber and the impeller.

Claims 12-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. (US 9879680) in view of Nakamura, hereinafter: “Mikkelsen”.
In Reference to Claim 12
Mikkelsen teaches:
A multi-stage pump(Fig 1) comprising:
an input member(10);
an output member(14);
a plurality of pump stage assemblies(8) assembled along a pump axis(X); and
a self-priming assembly(4) with a first diffuser(Fig 2) with a first diffuser axis(X), a second diffuser(20) with a second diffuser axis(X) configured to interface with the first diffuser(Fig 2), and an impeller(2) with an impeller axis(X) positioned between the first diffuser and the second diffuser and axially aligned with the first diffuser axis and the second diffuser axis(the impeller is positioned between at least a portion of the first and second diffusers as shown in Fig 2);
the self-priming assembly attached to the plurality of pump stage assemblies(via shaft 16)  and axially aligned with the pump axis(clearly shown in Fig 1-2);
the plurality of pump stage assemblies and the self-priming assembly positioned between the input member and the output member(as clearly shown in Fig 1 and 2, each of 4 and 8 are horizontally positioned between 10 and 14 as viewed in Fig 1 and 2 and in a flow direction as fluid enters 10 and exits 14).
Mikkelsen fails to teach:
the first diffuser including a first central portion, a first arcuate channel within the first central portion, and a first arcuate passage extending through the first central portion, wherein the first arcuate channel and the first arcuate passage are concentric with each other about the first diffuser axis 
Nakamura teaches:
	An analogous self-priming assembly having a first diffuser(40) with a first central portion(41-44), a first diffuser axis(centerline axis of 41), a first arcuate channel(44) within the first central portion(44 is part of, and therefore within, the central portion), and a first arcuate passage(42,43; P[0035]) extending through the first central portion(Fig 1-2, 5), wherein the first arcuate channel and the first arcuate passage are concentric with each other about the first diffuser axis(as shown in Fig 8-9, 42 and 44 are concentric with eachother about the centerline of 41; more specifically, portion 46 of 44 is concentric with 42 about the centerline of 41; see annotated figure above for further clarification).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the self-priming assembly of Mikkelsen by replacing the first diffuser with the first diffuser as taught by Nakamura in an attempt to suppress rapid changes in flow velocity and more efficiently guide water to the suction hole(P[0038], P[0039]).  
Furthermore, as both references are directed to self-priming centrifugal pumps, and which is a simple substitution which would yield predictable results. In this case, the predictable results would be a self-priming assembly having a first diffuser capable of allowing a gradual expansion and less turbulent area for the pumped liquid to reduce in velocity.
Since the impeller of Nakamura is used in a self-priming assembly for a centrifugal pump, the Examiner considers Nakamura to be analogous art with Mikkelsen.
In Reference to Claim 13
Mikkelsen in view of Nakamura teaches:
The multi-stage pump of claim 12(see rejection of claim 12 above), wherein the self-priming assembly is positioned adjacent to the output member(4 is adjacent 14 as clearly shown in Fig 1-2 of Mikkelsen).
In Reference to Claim 18
Mikkelsen in view of Nakamura teaches:
The multi-stage pump of claim 12(see rejection of claim 12 above), 
Nakamura further teaches:
An analogous self-priming assembly having an impeller(30) with a hub(21) and a plurality of chambers(39; P[0032]-P[0033]) extending outwardly from the hub(clearly shown in Fig 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the self-priming assembly of Mikkelsen by replacing the impeller with the impeller as taught by Nakamura as both references are directed to self-priming centrifugal pumps, and which is a simple substitution which would yield predictable results. In this case, the predictable results would be a self-priming assembly having an impeller capable of priming the pump.
Since the impeller of Nakamura is used in a self-priming assembly for a centrifugal pump, the Examiner considers Nakamura to be analogous art with Mikkelsen.
In Reference to Claim 19
Mikkelsen in view of Nakamura teaches:
The multi-stage pump of claim 18(see rejection of claim 18 above), wherein the plurality of chambers are substantially equally sized and wedge-shaped(as clearly shown in Fig 3-4 of Nakamura, each of the chambers 39 are equally sized and wedge shaped because they widen as they extend radially outward from the hub, additionally 39 is wedge shaped in a circumferential direction; P[0032], P[0033]).
In Reference to Claim 20
Mikkelsen in view of Nakamura teaches:
The multi-stage pump of claim 19(see rejection of claim 19 above), wherein each chamber of the plurality of chambers extends around the impeller axis approximately π/6 radians(as shown in Fig 3-4 of Nakamura, because each chamber is wedge shaped with one side longer than the other and given there are 20 blades spaced every 18 degrees, each chamber extends around the impeller axis the length of two blades which would be 36 degrees or approximately π/6 radians (30 degrees)).

Allowable Subject Matter
Claims 7-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for allowance can be found in the previous office action.




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cho et al. (KR 100951430) is cited for teaching a self-priming multistage centrifugal pump with a diffuser section having first and second arcuate passages concentric with first and second arcuate channels.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745